PER CURIAM
Petitioners, who are the chief sponsors of 1992 Ballot Measure 6 (a measure that would close the Trojan nuclear power plant at Rainier, Oregon), seek judicial review under ORS 250.131 of the estimate of financial impact of the measure that was prepared by the statutory committee charged with that task.1 The estimate of financial impact, and petitioners’ objections to the estimate, do not differ materially from those discussed at length in Marbet v. Keisling, 314 Or 223, 838 P2d 580 (1992). For the reasons stated in that opinion, the petition in the present case is dismissed.
Petition for judicial review of ballot measure financial impact estimate dismissed.

 Pursuant to ORS 250.125, the Secretary of State, the State Treasurer, the Director of the Executive Department, and the Director of the Department of Revenue are made a four-person committee charged with determining whether a statement of a financial impact estimate of a ballot measure is required and, if such a statement is required, what the impact will be.